      Case 1:16-cr-00173-DAD-BAM Document 156 Filed 11/10/20 Page 1 of 2


 1       ROGER D. WILSON SBN: 192207
        LAW OFFICE OF ROGER D. WILSON
 2                 2300 Tulare Street, Suite 115
                     Fresno, California 93721
 3                  Telephone: (559) 233-4100
                    Facsimile: (559) 746-7200
                  Email: roger@wilson-law.com
 4

 5
     Attorney for Defendant KHALIF CAMPBELL
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                      *****
11
     UNITED STATES OF AMERICA,                               Case No.: 1:16-CR-00173-DAD-BAM
12
                          Plaintiff,                         STIPULATION TO CONTINUE
13                                                           SENTENCING; ORDER.
14                v.

15   KHALIF CAMPBELL,                                        Date: November 16, 2020
                                                             Time: 9:00 a.m.
16           Defendant.                                      Dept: 5
17

18           Defendant KHALIF CAMPBELL, by and through his counsel of record, ROGER D.

19   WILSON, and Plaintiff United States of America, by and through its counsel of record

20   MCGREGOR SCOTT, United States Attorney, and KIMBERLY A. SANCHEZ, Assistant

21   United States Attorney, hereby stipulate as follows: Due to the need to accommodate the

22   sentencing schedule and in light of the global COVID-19 pandemic, all parties now move to

23   continue sentencing until January 5, 2021.

24           1.        By previous order, on October 16, 2020, Sentencing was set for November 16,

25   2020, at 9:00 a.m. in Courtroom 5 before the Honorable Judge Dale A. Drozd.

26           2.        By this stipulation, the parties request that the Sentencing date currently

27   scheduled for November 16, 2020, be continued and a new Sentencing date of January 5, 2021,

28   or at a time that is convenient to the court, be set.


                                       STIPULATION TO CONTINUE SENTENCING DATE.                      1
      Case 1:16-cr-00173-DAD-BAM Document 156 Filed 11/10/20 Page 2 of 2


 1          3.      By this stipulation, the parties jointly request rescheduling the Sentencing date

 2   to January 5, 2021 at 9:00 a.m. The parties stipulate that the continuance is required to allow

 3   parties additional time to resolve certain sentencing issues raised during the previous

 4   sentencing hearing. The parties further agree that the interests of justice are served by granting

 5   this continuance.

 6          Counsel for Defendant discussed the request to continue the current Sentencing date and

 7   request a new Sentencing date with Assistant United States Attorney Kimberly Sanchez before

 8   making the request of the Court.

 9   IT IS SO STIPULATED.
10
     DATED: November 5, 2020                                 /s/ Kimberly A. Sanchez
11                                                           KIMBERLY A. SANCHEZ
12                                                           Assistant United States Attorney

13   DATED: November 5, 2020                                 /s/ Roger D. Wilson
                                                             ROGER D. WILSON
14
                                                             Attorney for Khalif Campbell
15                                                 --o0o--
16

17
                                                ORDER
18
            IT IS SO FOUND AND ORDERED that pursuant to the Stipulation of the parties, the
19
     currently scheduled Sentencing date of November 16, 2020 is continued to January 4, 2021 at
20
     10:00am in courtroom 5.
21
     IT IS SO ORDERED.
22

23      Dated:     November 10, 2020
                                                        UNITED STATES DISTRICT JUDGE
24

25

26
27

28


                                 STIPULATION TO CONTINUE SENTENCING DATE.                                 2
